DETAILED ACTION
	The Information Disclosure Statement filed on January 15, 2020 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A-1D, 2 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. The Drawings, interpreted in light of the specification, appear to be depicting prior art embodiments and should be labeled as such.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 5recites the limitation "the Time Constant of the RC circuit" in line 2.  There is insufficient antecedent basis for the “Time Constant” limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (EP 1339562) in view of Brauer (EP 2649703).
Nolan discloses a conductor rail arc suppression system comprised of an insulating member 15 positioned between a conductor rail 10 and a ramp member 20. The insulating member 15 is further comprised of a pair of planar joint elements 16, 17 connecting the rail 10 and the ramp with the plates and an air gap between the plates and the arils. The insulating plates are thinner than a conductor shoe passing over the assembly, as shown in figure 2. 
Nolan discloses the conductor rail as described above. However, Nolan does not disclose a capacitor and resistor connected with the rail to aid in the arc suppression of the rail and the electrical current between the conductor rail and the collector shoe. Brauer discloses an electrical control circuit comprised of a capacitor 10 and a resistor 11 arranged in parallel, as shown in figure 2, and utilized for the “suppression of bearing currents”. The capacitor 10 and resistor 11 are connected to rail components by first and second cables. The capacity of the capacitor is less than 1 Farad as being measure at 1nF and the resistance of the resistor is measured at greater than 1 Ohm as being measured between 10mΩ and 10Ω. It would have been obvious to one of ordinary skill in the art to have applied a suppression circuit, like that of Brauer, to a suppression rail assembly, like that of Nolan, with the expected result of providing an additional layer of arc suppression to a collector rail and conductor show so as to prevent an electrical arc thereby preventing damage to the rail or rail vehicle components.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
May 23, 2022